Exhibit 10.2

CHANGE IN CONTROL AND SEVERANCE AGREEMENT

OF CENTERSTATE BANKS OF FLORIDA, INC.

This Change in Control and Severance Agreement (this “Agreement”) is made and
entered into this      day of     , 2006, by and among CenterState Banks of
Florida, Inc. (the “Corporation”), a corporation organized under the laws of the
State of Florida, with its main office in Winter Haven, Florida and             
(the “Executive”). Any reference to the “Board of Directors” herein shall mean
the Board of Directors of the Corporation.

WHEREAS, the Executive has heretofore served in the position of              of
the Corporation:

NOW THEREFORE, in consideration of the performance of the responsibilities of
the Executive and upon the other terms and conditions hereinafter provided, the
parties hereto agree as follows:

1. No Employment Contract

The parties hereto acknowledge and agree (i) that this Agreement is not a
management or employment agreement and (ii) that none of the terms and
conditions contained herein shall be operative until such time as there is a
Change in Control as hereinafter defined in this Agreement. Prior to a Change in
Control, the Executive agrees and acknowledges that he/she is an
employee-at-will of the Corporation, and/or any subsidiary thereof.

2. Term of Agreement

(a) The term of this Agreement shall be for a period beginning on the execution
date of this Agreement and ending on the date of the first board of directors
meeting immediately following the 2009 annual shareholders’ meeting expecting to
occur on the last Tuesday of April 2009 (“first renewal date”). This Agreement
will automatically renew for subsequent three year periods (approximately),
ending on the first board of directors meeting immediately following every third
annual shareholders meeting thereafter (“future renewal dates”). The board of
directors may elect to terminate this agreement, subject to paragraph 5(c), by
majority vote, only on the first renewal date or any future renewal dates,
unless as otherwise provided herein.

(b) Subject to Paragraph 5(c), if, prior to a Change in Control of the
Corporation, the Executive ceases for any reason to be an employee of the
Corporation, the term of this Agreement shall be deemed to have expired and this
Agreement will terminate and be of no further effect.



--------------------------------------------------------------------------------

(c) Unless sooner terminated as set forth herein, this Agreement shall terminate
when the Executive reaches age sixty-five (65).

3. Termination for Cause

(a) The Executive shall have no right to receive severance or other benefits
under this Agreement for any period after the date of termination for Cause. For
purposes of this Agreement, termination by the Corporation for “Cause” shall
mean only the following events:

 

  (i) material breach of any provision of this Agreement:

 

  (ii) breach of a fiduciary duty involving personal gain or profit;

 

  (iii) intentional failure to perform stated duties;

 

  (iv) a willful and material breach of the policies and procedures for the
operation of the Corporation, including any subsidiaries;

 

  (v) willful violation of any law, rule, regulation (other than a law, rule or
regulation relating to a traffic violation or similar offense); or

 

  (vi) willful misconduct;

and any such act shall have been materially harmful to the Corporation, as
determined by its Board of Directors.

(b) For purposes of Paragraphs 3(a)(iv), 3(a)(v) and 3(a)(vi), no act, or
failure to act, on the Executive’s part shall be considered “willful” unless he
has acted, or failed to act, with an absence of good faith and without a
reasonable belief that his action or failure to act was in or not opposed to the
best interests of the Corporation.

4. Voluntary Termination of Agreement

This Agreement may be terminated by the Executive at any time upon sixty (60)
days’ written notice to the Corporation or upon such shorter period as may be
agreed upon between the Executive and the Board of Directors.

5. Change in Control

(a) If, during the term of this Agreement, there is a Change in Control of the
Corporation, the Executive shall be entitled to a change of control payment. The
amount of this change of control payment shall be the benefits specified in
Paragraph 6 of this Agreement.

(b) For purposes of this Agreement, a “Change in Control of the Corporation”
shall mean:

 

  (i) The acquisition after the date of this Agreement by a person or persons
acting in concert of the power to vote 51% or more of a class of the
Corporation’s voting securities.



--------------------------------------------------------------------------------

  (ii) during any period of two (2) consecutive years during the term of this
Agreement, individuals who at the beginning of such period constitute the Board
of Directors of the Corporation cease for any reason to constitute at least a
majority thereof, unless the election of each director who was not a director at
the beginning of such period has been approved in advance by directors
representing at least a majority of the directors then in office who were
directors in office at the beginning of the period;

 

  (iii) the Corporation shall have merged into or consolidated with another
corporation, or merged another corporation into the Corporation, on a basis
whereby less than fifty percent (50%) of the total voting power of the surviving
corporation is held in the aggregate by the holders of voting stock of the
Corporation immediately prior to such transaction; or

 

  (iv) the Corporation shall have sold or otherwise transferred 75% or more of
its assets to another person. The term “person” refers to an individual,
corporation, partnership, trust, association, joint venture, pool, syndicate,
sole proprietorship, unincorporated organization or other entity.

(c) Notwithstanding the second clause of the first sentence of Paragraph 1, if,
following the commencement of discussion by the Corporation that ultimately
results in a Change of Control of the Corporation, but prior to the occurrence
of a Change in Control of the Corporation, the Executive’s employment is
terminated by the Corporation for any reason other than for Cause, or the Board
of Directors elects to terminate this Agreement pursuant to Section 2(a), the
Executive will be entitled to a severance payment. The amount of this severance
payment shall be the benefits specified in Paragraph 6 of this Agreement.

6. Change in Control or Severance Benefits

If within one year following a Change in Control the employment of the Executive
is terminated (i) by Corporation or its subsidiaries, as the case may be, for
any reason other than Cause, or (ii) by the Executive for Good Reason, then on
or before the effectiveness of such termination, Corporation shall pay
Executive, or in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, as severance pay or liquidated
damages, or both, a lump sum cash payment equal to 2.5 times (two and one half
times) the Executive’s annual base salary. The term annual



--------------------------------------------------------------------------------

base salary shall refer to the Executive’s then current base salary annualized
and does not include cash bonus payments, if any, for services rendered to the
Corporation or any subsidiary. The foregoing shall be in addition to any other
rights that the Executive may be entitled to under any other agreements with, or
benefit plans of, the Corporation or any subsidiary.

The Executive will serve for one year following the change of control at the
request of acquirer as long as employment is not terminated by the Executive for
Good Reason or by the employer for Cause. On the first day immediately following
one year of service after the Change of Control, the Executive has the option to
terminate his/her employment, for any reason, and to receive a lump sum cash
payment equal to 2.5 times (two and one half times) the Executive’s annual base
salary as determined above.

In the event that any consideration or other amount paid or payable to Executive
hereunder as well as any other agreements between the Executive and the Company
constitutes or is deemed to be an “excess parachute payment” within the meaning
of Section 280G(b) of the Internal Revenue Code of 1986 (or any other amended or
successor provision) that is subject to the tax imposed pursuant to Section 4999
of the Internal Revenue Code of 1986 (or any other amended or successor
provisions) (“Excise Tax”), the Company shall pay to Executive an amount
(“Gross-Up Amount”) that, after reduction of the amount of such Gross-Up Amount
for all federal, state and local tax to which the Gross-Up Amount is subject
(including the Excise Tax to which the Gross-Up Amount is subject), as is equal
to the amount of the Excise Tax to which such amount constituting an excess
parachute payment is subject. For purposes of determining the amount of any
Gross-Up Amount, Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar year in which
the Gross-Up Amount is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of residence of
Employee on the date the excess parachute payment is made, net of the maximum
reduction in federal income taxes that could be obtained from the deduction of
such state and local taxes.

6(A). Cause and Good Reason

For purposes of this Agreement, “Cause” shall have the meaning set forth in
section 3(a) of this Agreement.

For purposes of this Agreement, “Good Reason” shall mean (i) without the express
written consent of the Executive, any reduction of the Executive’s base salary
with Corporation or any of its subsidiaries, as the case may be, (ii) without
the express written consent of the Executive, Corporation or any of its
subsidiaries, as the case may be, requiring the Executive to be based in any
office or location



--------------------------------------------------------------------------------

other than at which the Executive is based at the date of the Change of Control
(except for travel which is reasonably required in the performance of the
Executive’s responsibilities and which is substantially similar as to frequency
and duration to the travel required of the Executive during the one-year period
immediately prior to the date of the Change of Control), or (iii) without the
express written consent of the Executive, Corporation or any of its
subsidiaries, as the case may be, significantly reduces the duties,
responsibilities, authority or title of the Executive.

Any termination by Corporation or any of its subsidiaries, as the case may be,
for Cause or by the Executive for Good Reason shall be communicated by a Notice
of termination to the other party. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which (i) indicates the specific
termination provision of this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated, and
(iii) specifies the termination date of this Agreement.

7. Payment of Legal Fees

If the Executive or the Corporation initiates a proceeding, the prevailing party
shall be entitled to reimbursement from the other party for all reasonable legal
fees and expenses incurred.

8. Successor Organization

The obligations of the Corporation as set forth herein shall continue to be the
obligation of any successor organization, any organization which purchases
substantially all of the assets of the Corporation, as well as any organization
which assumes substantially all of the liabilities of the Corporation whether by
merger, consolidation, or other form of business combination.

9. Notices

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered by hand or
mailed, certified or registered mail, return receipt requested, with postage
prepaid, to the following addresses or to such other address as either party may
designate by like notice.

 

A. If to the Corporation, to:     Board of Directors   CenterState Banks of
Florida, Inc.   1101 First Street South, Suite 202   Winter Haven, FL 33880



--------------------------------------------------------------------------------

B. If to the executive, to:     ______________________   ______________________
  ______________________

and to such other or additional person or persons as either party shall have
designated to the other party in writing by like notice.

10. No Mitigation Required

There shall be no requirement that Executive mitigate any damages or reduce the
amount of any payment provided for in Paragraph 5(c) or Paragraph 6 by seeking
other employment or otherwise, nor shall the amount of any payment provided for
in Paragraph 6 be reduced by any compensation earned by Executive as the result
of employment by any other employer after the date of termination or otherwise.

11. Amendments

No amendments or additions to this Agreement shall be binding unless in writing
and signed by all parties hereto, except as herein otherwise provided.

12. Paragraph Headings

The paragraph headings used in the Agreement are included solely for convenience
and shall not affect, or be used in connection with, the interpretation of this
Agreement.

13. Severability

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

14. Governing Law; Venue

The Agreement shall, except to the extent that federal law (including any law,
rule, or applicable banking regulation) shall be deemed to apply, be governed by
and construed and enforced in accordance with the laws of Florida. The sole and
exclusive venue for any action arising out of this Agreement shall be a State
court located in Polk County, Florida.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first hereinabove written.



--------------------------------------------------------------------------------

WITNESSES:     CENTERSTATE BANKS OF FLORIDA, INC.  

 

    By:  

 

 

 

    Its:  

 

 

 

     

 

  (“Executive”)

 

       